

115 HR 3735 IH: No Knives on Planes Act of 2017
U.S. House of Representatives
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3735IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2017Mr. Joyce of Ohio (for himself, Mr. Lipinski, Mr. Bost, Ms. Speier, Ms. Gabbard, Mr. Fitzpatrick, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo prohibit the implementation of a policy change to permit small, non-locking knives on aircraft,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the No Knives on Planes Act of 2017. 2.Prohibition on implementation of policy change to permit small, non-locking knives on aircraft (a)In generalNotwithstanding any other provision of law, on and after the date of the enactment of this Act, the Secretary of Homeland Security may not implement any change to the prohibited items list of the Transportation Security Administration that would permit passengers to carry small, non-locking knives through passenger screening checkpoints at airports, into sterile areas at airports, or on board passenger aircraft.
 (b)Prohibited items list definedIn this section, the term prohibited items list means the list of items passengers are prohibited from carrying as accessible property or on their persons through passenger screening checkpoints at airports, into sterile areas at airports, and on board passenger aircraft pursuant to section 1540.111 of title 49, Code of Federal Regulations.
			